Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147491                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  WILLIAM M. REIDENBACH,                                                                           Bridget M. McCormack
           Plaintiff-Appellant,                                                                          David F. Viviano,
                                                                                                                     Justices

  v                                                                SC: 147491
                                                                   COA: 306404
                                                                   MCAC: 11-000020
  CITY OF KALAMAZOO,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 15, 2013 order
  of the Court of Appeals is considered, and it is DENIED. The Court of Appeals correctly
  held that the decision of the Michigan Compensation Appellate Commission (MCAC)
  mailed on September 19, 2011 is not a final order because it did not dispose of “all the
  claims” of the parties. MCR 7.202(6)(a)(1). The Court of Appeals only has jurisdiction
  to consider appeals from final decisions or final orders of the MCAC. MCL
  418.861a(14); Smith v Eaton Corp Torque Controls, 493 Mich 942 (2013).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2013
           t0923
                                                                              Clerk